Citation Nr: 0700776	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  99-21 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to compensable initial ratings for a 
bilateral knee disorder.


REPRESENTATION

The veteran represented by:  New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1994 to July 1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 1997 and September 1998 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In a June 2004 rating decision, the RO 
granted the veteran's claim for service connection for a 
hiatal hernia.  He did not file a notice of disagreement 
(NOD) in response to contest either the rating and/or 
effective date assigned.  So that decision was a full grant 
of the benefits requested.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (increased rating issues are 
separate from service connection issues).  Accordingly, that 
claim is no longer before the Board.  

In April 2006, the veteran filed a new claim for nonservice-
connected pension benefits and requested his case be 
transferred to the RO in Winston-Salem, North Carolina.  Per 
his request, a hearing before the Board was scheduled for 
October 2006 at the RO in Winston-Salem, but he failed to 
appear for it.  He did not explain his absence or request to 
reschedule the hearing.  Thus, his appeal will be processed 
as if he withdrew this hearing request.  38 C.F.R. § 
20.704(d) (2006).  It is noted, however, in August 2001, he 
testified before a hearing officer at the RO in New York.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus pre-existed service 
and was not aggravated by service beyond its natural 
progression.

2.  The veteran's bilateral knee disorder is manifested by 
subjective complaints of pain, which are inconsistent the 
normal objective findings; since filing his claim for service 
connection, flexion of his knees was limited to 135 degrees 
in February 1998, but he had full range of motion in June 
2002 and April 2004.


CONCLUSIONS OF LAW

1.  The veteran's pes planus was not incurred or aggravated 
during service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.304(b), 3.306(a), 
3.307(d)(2) (2006).

2.  The criteria are not met for initial compensable ratings 
for a bilateral knee disorder.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent a VCAA notice letter in March 2004.  
This letter provided him with notice of the evidence 
necessary to support his claims that was not on record at the 
time the letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The letter also specifically requested that he 
submit any evidence in his possession pertaining to these 
claims.  Thus, the content of the March 2004 letter provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 484-486 (2006).  The Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

With regard to the veteran's claim for service connection for 
pes planus, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are rendered moot.

With regard to the veteran's claim for compensable initial 
ratings for a bilateral knee disorder, the March 2004 VCAA 
letter provided him with notice of the evidence needed to 
support his claim for increased initial ratings that was not 
on record at the time the letter was issued (including 
examples of the types of medical and lay evidence that could 
be provided), the evidence VA would assist him in obtaining, 
and the evidence it was expected that he would provide.  A 
more recent March 2006 letter notified him that schedular or 
extraschedular disability ratings would be determined by 
applying relevant diagnostic codes in the rating schedule. 
This information was also provided to him in the April 1999 
statement of the case (SOC).  So the April 1999 SOC along 
with the March 2006 letter, satisfied the VCAA notice 
requirements as expressed by the Court in Dingess.  See 
Dingess, 
19 Vet. App. at 491.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  But in this particular case at hand, the VCAA was 
enacted after the RO's initial adjudication of this matter in 
December 1997 and September 1998.  So obviously the RO could 
not comply with this requirement.  This was impossible 
because the VCAA did not even exist when the RO initially 
adjudicated the claims.  In situations such as this, the 
Court has clarified that where the VCAA notice was not issued 
until after the initial adjudication in question, because the 
VCAA did not exist when the RO initially considered the 
claims, VA does not have to vitiate the initial decision and 
start the whole adjudicatory process anew.  Rather, VA need 
only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect).   

Here, the March 2004 VCAA notice letter provided the veteran 
with ample opportunity to respond before the most recent June 
2004 SSOC, wherein the RO readjudicated his claims based on 
the additional evidence that had been obtained since the 
initial rating decision in question, and SOC.  He did not 
respond to the March 2004 letter and has not otherwise 
indicated he has any additional evidence to submit or which 
needs to be obtained.  So under these circumstances, the 
Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim[s] by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Pelegrini II, 18 Vet. App. at 122-24, and 
Mayfield v. Nicholson 444 F.3d 1328 (Fed. Cir. 2006); see 
also Prickett, 20 Vet. App. at 376.  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  In addition, VA examinations were 
scheduled in February 1998 and April 2004.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  And as mentioned, in 
August 2001, he testified before a hearing officer at the RO 
in New York.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Entitlement to Service Connection for Bilateral Pes Planus

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Service connection may be granted for a preexisting condition 
if it was aggravated during service beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable (obvious 
or manifest) evidence that the increase in severity was due 
to the natural progression of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a), and (b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).



Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

The veteran's SMRs indicate he had bilateral pes planus 
before entering military service (see report of July 1994 
physical examination - keeping in mind that he did not begin 
serving on active duty until December 1994).  The condition 
was asymptomatic at that time.  At the August 2001 hearing, 
he testified he had not had any pain associated with pes 
planus until he entered the service (Hr'g. Tr., pg. 17).  He 
said he had pain in his feet that made exercising difficult 
(pgs. 17-19).  He stated he treats this condition with arch 
supports and pain medication (pgs. 20-21).

The veteran's SMRs indicate, in June 1995, he complained of 
left foot and knee pain.  He had point tenderness along the 
lateral aspect of the left foot, but there was no erythema, 
redness, or edema.  He was sent to a podiatrist for X-rays.  
The X-rays were negative for a fracture or dislocation and he 
was told to wear tennis shoes and return if his symptoms 
increased.  There were no further reports of foot pain until 
June 1997 - two years after his initial complaint.  At that 
time he complained of pain the soles of his feet.  He said he 
had complained to his physical therapist in April 1997 about 
pain in his feet and was given arch supports, but they made 
his feet sore.  It was noted he had moderate pes planus.  He 
was referred for a podiatry consultation, but it does not 
appear this was done prior to his discharge in July 1997.  

The report of a February 1998 VA examination, given only 7 
months after the veteran was discharged from service, 
indicates he complained of pain in the instep of his feet 
when walking.  On physical examination, flattening of the 
arches was noted with a valgus deviation of the ankle of 4 
degrees.  There was no point tenderness or swelling.  X-rays 
were normal.  The assessment was pes planus, symptomatic pain 
on weightbearing.  

The report of the April 2004 VA examination indicates the 
veteran complained of pain and swelling with excessive 
standing or walking.  He presented carrying a quad cane in 
the right hand, which he used for weightbearing as he 
approached the clinic.  He also had an antalgic gait when 
being observed.  Interestingly, the examiner noted that when 
the veteran was not aware he was being observed, he had a 
fluid gait.  He also was observed leaving the clinic swinging 
the quad cane as he strolled down the hallway, not using it 
for weightbearing.  This suggests symptom exaggeration on his 
part.  On objective physical examination, it was noted his 
arches were fallen, but there were no skin or vascular 
changes, breakdown or unusual shoe wear, or callosities. The 
Achilles tendon was aligned, and the forefoot and midfoot 
were correctible with manipulation.  X-rays were normal.  
The examiner stated that diagnostic and examination findings 
were inconsistent with the degree of subjective pain the 
veteran described.  The examiner's conclusion was that the 
veteran had mild bilateral pes planus, but it was unlikely 
that his military service contributed to a faster than normal 
progression of the condition.  

In summary, there appears to have been a mild increase in the 
severity of the pes planus condition during military service 
(at least according to the veteran's subjective complaints), 
but the medical evidence clearly and unmistakably indicates 
the condition was not aggravated beyond its natural 
progression.  So the claim for service connection for 
bilateral pes planus must be denied.

Entitlement to Compensable Initial Ratings for a Bilateral 
Knee Disorder

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

When, as here, the veteran timely appeals the ratings 
initially assigned for his disabilities, just after 
establishing his entitlement to service connection for them, 
VA must consider his claims in this context.  And this 
includes determining whether he is entitled to "staged" 
ratings to compensate him for times since the effective date 
of his award when his disabilities may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Limited range of motion for the knee is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for 
extension).  Recurrent subluxation or lateral instability of 
the knee is separately rated under DC 5257.  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGPREC 9-98 (August 14, 1998).  These two precedent GC 
opinions indicate that separate ratings are warranted if the 
veteran has instability (under DC 5257) apart from arthritis 
(under DC 5003) causing limitation of motion.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees - 20 percent; 45 degrees - 10 
percent; and 60 degrees - 0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees - 40 percent; 20 degrees - 30 
percent; 15 degrees - 20 percent; 10 degrees - 10 percent; 
and 5 degrees - 0 percent.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The veteran's SMRs indicate he complained of recurring left 
knee pain and was diagnosed with retropatellar pain syndrome 
(a wearing of the cartilage under the kneecap), and 
iliotibial (IT) band syndrome.  He underwent arthroscopic 
surgery in November 1996, and a meniscal cyst was removed.  
It was also noted he had mild degenerative changes in the 
left femoral condyle.  X-rays taken in February 1997 were 
normal.  

With regard to the veteran's right knee, his SMRs indicate he 
complained of right knee pain in July 1995 after someone 
kicked him while running in formation.  He had a contusion 
and lacked 30 degrees of flexion.  He was given crutches and 
a knee immobilizer.  A February 1997 X-ray of the right knee 
showed no bony abnormality or soft tissue abnormality.  

The report of a February 1998 VA examination indicates the 
veteran complained of pain and swelling in his left knee, 
especially after prolonged sitting.  He said he also felt 
some pain on the outside of his right knee, but did not 
experience and swelling or warmth.  On objective physical 
examination there was some crepitation of the left knee on 
full flexion.  He had full extension in both knees, and 
flexion limited to 135 degrees, bilaterally.  There was no 
laxity.  X-rays of both knees showed no abnormalities.  

A March 1998 magnetic resonance imaging (MRI) of the left 
knee revealed minimal joint effusion; some mild internal 
degeneration of the midbody and posterior horn of the medial 
meniscus, but no evidence of a tear; and possible post-
traumatic or postsurgical scarring involving the anterior 
soft tissues, including the proximal half of the 
infrapatellar ligament.  All three compartments of the left 
knee were well-maintained without any evidence of significant 
narrowing, degenerative changes, or articular loss.  Cruciate 
and collateral ligaments were intact.

VAOPT records from February 1998 to August 2003 indicate the 
veteran complained of bilateral knee pain in October 1998.  
He had full range of motion without any signs of laxity or 
instability in either knee.  The patellar edge was medially 
and laterally tender to palpation.  The diagnosis was 
bilateral femoropatellar pain syndrome.  In December 1999, he 
complained of increased pain and requested stronger pain 
medication and the replacement of one of his knee braces.  In 
June 2002, he again presented complaining of severe knee 
pain.  It was noted that as he was being examined he breathed 
and grunted heavily indicating pain, but when he was 
distracted he did not appear to be experiencing such pain.  
On objective physical examination, there was no effusion, 
increased warmth, crepitus, instability or McMurray's 
findings.  The doctor noted that the objective findings were 
inconsistent with his subjective complaints.  Overall, the 
assessment was a normal bilateral knee examination in an 
overweight individual and he was given appropriate dietary 
advice.  

The report of the April 2004 VA examination indicates the 
veteran complained of daily left knee pain, swelling, 
redness, and giving way.  He reported the pain was 7/10 and 
flared up if he ran.  He said flare-ups consisted of 4-5 days 
of bedrest per year.  He wore an offloading brace, which was 
ill fitting, and he carried a quad cane that he borrowed from 
a friend.  On objective physical examination of his knees, 
there was no edema, effusion, instability, weakness, redness, 
heat, or abnormal movement.  There was profound guarding, 
tenderness, and response to light touch on approach to his 
knees.  Gait on observation into the clinical area was 
antalgic and quite slow.  On exit from the clinic, he had 
fluid though slow, coordinated gait with normal stride and 
full associative movements and was basically carrying the 
quad cane rather than using it for weightbearing or balance.  
There was no ankylosis present and he had full range of 
motion from 0 degrees of extension to 140 degrees of flexion, 
bilaterally.  His knees were stable on Lachman, drawer, and 
McMurray testing.  X-rays were also normal.  The only 
objective evidence of pain was the grunting and hesitancy 
during the range of motion studies.  The examiner summarized 
by stating he was unable to determine the diagnosis because 
the veteran had a normal examination and diagnostic tests.  

At its worst, the veteran's service-connected bilateral knee 
disability resulted in limited flexion to 135 degrees as 
observed during the February 1998 VA examination.  More 
recent orthopedic examinations, in June 2002 and April 2004, 
indicate he had full range of motion.  There have been no 
signs of arthritis on any of the X-rays, and the March 1998 
MRI also showed that the left knee joint spaces were well 
maintained without evidence of significant narrowing or 
degenerative changes or articular cartilage loss.  So 10 
percent ratings under DC 5003 are not appropriate for 
degenerative arthritis that is established by X-ray.  
Furthermore, both the June 2002 physician and the April 2004 
examiner agreed that the veteran's subjective complaints were 
inconsistent with the objective findings.  Also, it appeared 
he exaggerated his symptoms when he knew he was being 
observed or examined.  And since the objective findings were 
normal, compensable schedular ratings are not warranted.

Moreover, the veteran has not shown that his service-
connected bilateral knee disorder has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular ratings.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  The 
veteran also has not shown that his bilateral knee disorder 
has necessitated frequent periods of hospitalization or 
otherwise rendered impracticable the application of the 
regular schedular standards.  Consequently, the Board does 
not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons and bases, the claim for increased initial 
ratings for a bilateral knee disorder must be denied because 
the preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).



ORDER

The claim for service connection for bilateral pes planus is 
denied.

The claim for compensable initial ratings for a bilateral 
knee disorder is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


